                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                      SHERMAN DIVISION


ERIC REED MARASCIO, #1688460                     §

VS.                                               §   CIVIL ACTION NO. 4:16cv648
                                                      CONSOLIDATED WITH CIVIL ACTION
DIRECTOR, TDCJ-CID                               §    NOS. 4:16cv780 AND 4:16cv781

                                     ORDER OF DISMISSAL

       The above-entitled and numbered civil action was heretofore referred to United States

Magistrate Judge Christine A. Nowak. The Report and Recommendation of the Magistrate Judge,

which contains proposed findings of fact and recommendations for the disposition of such action, has

been presented for consideration, and no objections thereto having been timely filed, the court is of

the opinion that the findings and conclusions of the Magistrate Judge are correct and adopts same

as the findings and conclusions of the court. It is therefore

       ORDERED that the petition for a writ of habeas corpus is DISMISSED without prejudice.

Fed. R. Civ. P. 41(b); Local Rules for the Eastern District of Texas. All motions by either party not

previously ruled on are hereby DENIED.

               .    SIGNED this the 12th day of February, 2019.




                                                                _______________________________
                                                                RICHARD A. SCHELL
                                                                UNITED STATES DISTRICT JUDGE
